Title: To James Madison from D. Sullivan, 6 February 1808
From: Sullivan, D.
To: Madison, James



Sir
New York feby. 6. 1808.

On 1st: December 1806, there was a Passport issued for me at the Department of State, to enable me to travel the more securely thro’ Europe.  Having lately returned from thence, I shall take the liberty of noting such remarks as I have made on my way thro’ the parts of it I visited, which tho’ probably containing nothing more than You are already possessed of Yet are offered with a hope that they may at this interesting crisis prove useful.
France.  Throughout this Country they are, if they dare, sick of the War, & as if it were panting for Peace, the merchants particularly, all Commerce except the share that was carried on with America, being destroyed, Those also called Proprietaires, (planters, & farmers) because, the usual vent for their produce, thro’ the Merchants is no more.  Some of those men who conceived themselves, rich 4 or 5 years ago, would not sell the produce of their Vineyards for what they could then obtain, refused also to sell the following year, still expecting peace & better times.  In this way they continued, ’till at length they could get no buyers when their necessities compelled them to sell.  The consequence is, that last Spring & summer, some who had 4 & 5 years growths or crops on hand, could not get as much for all, as was refused 4 or 5 years since for one Crop, & with this property on hand, were so far reduced as (with few exceptions) to be under the necessity of discontinuing the working & planting their Vineyards.  I have seen many in this situation, who with property thus on hand were in a state of poverty.  A stranger is astonished to know how taxes are raised.  It is true there were public roads & other public works in Bordeaux & elsewhere at a stand for want of funds, every shilling that is raised being put into the Military chest, to meet, military demands only.  Of this the writer had a strong instance.  He had a small claim of 3 or 4 years standing of a commercial nature against the present french government.  He pursued this claim so closely, & in person, backed by Genl. Armstrong who saw the justice of it, that the Minister of Marine acknowledged it a just claim, & could not refuse paying it, or rather a part agreeably to a rule establised by the Emperor.  This part he was (the minister of marine) obliged to borrow from the Military chest, there being not a sous in the Commercial, or any other Chest, to meet a Commercial or other demand.  This the Minister told him, & saw, & was accordingly obliged to give receipts, with blank dates, to be filled up by them when money should happen to be in the Commercial chest.  No money is paid nor any thing of consequence done without first sending the Emperor a statement for his approbation to wherever he may be.  When in Bordeaux (April 1807) money could be had at 3 PCt. P. Annum, to any amount, by any man living there whose circumstances were considered solid.  When in Paris (in June following) the House of Delessert & Co. Bankers there, had then taken a large amount at 2 PCt. P an:  This shews the state of their Commerce, & yet the Government could not raise money at almost any interest.
Their Cotton manufactories have greatly increased within the last 5 Years.  This branch however when I was there appeared to be at a stand.  With the exception of the province of Normandy, the whole of france appears to be one continued field of Grain.  So abundant was this Article, that while in Nantz, (12 @ 15 days) there were 12 Cargo’s sent a cross to England in neutral vessels, clearing out for Neutral ports, the french Government overlooking it, a circumstance, by the bye, that would not be overlooked were the English in absolute want.  It would appear as tho’ the Emperor was determined, that the people should confine themselves to the produce of their own soil.  Commerce for the present he detests; & would wish to destroy.  Yet I make no doubt of his being as firmly fixed in that Government, as Louis 14th. or any of his predecessors, for while they generally dislike the man, for his Ambition, which they fear knows no bounds, they have a confidence unbounded in his talents, & they have suffered so much by Revolutions & civil commotions, that sooner than risk another they are willing & appear to have made up their minds to bear with all he does, or may do.  They’ll go farther than appearance, & ask a stranger with whom they think they are safe "if any thing was to happen this man, what would become of us?  There is not an individual of the late Royal family living, capable of governing this Country in those times" & they are not without hopes if he could or would accomplish a peace, of his making france the first Country in the world.  England they all envy & abhor.  While in Antwerp there were two 74’s launched & 3 on the Stocks.  It was contemplated to have those 3 finished so as to make Eight 74’s built there in a year.  Those employed in this Navy yard consist of a number of young hearty men formed into a company who are well paid & exempt from all other duty than working there, & resisting the attempts of an Enemy in that department alone.  They are bred to arms, & regularly exercised.  This place was in a state of siege as I went thro’ it, that is, when the Governmt. apprehend an attack or attempt at landing from an Enemy, the Perfect of such a department if the exigency of the Case should require it, has the power of issuing such orders, & act so as in his judgement seems best for the safety of the place, without waiting to send for, or receive orders from higher authority.  This is what they call, putting a place in a state of siege. They were also very busy in erecting immense fortifications on the opposite side of the Scheldt.
In Rochefort there were 7 frigates nearly ready for launching.  Here they complained of the want of hands.
From all I could perceive the Government did not appear fond of Republics.  There was not a publication of a political nature appeared while I was in Paris from any body in or in the remotest degree connected with the Governmt. that did not endeavour to bring republican forms into disrepute.
Holland, is still & discontented, possessing a general tendency of respect for the English.  During the Emperors absence King Louis was advised to overlook the decree of 21 Nov. 1806.  He did so, & this gained him the good will of the Hollanders.  It indulged them in their Commercial pursuits.  The quay, & Streets & Stores of Rotterdam & Amsterdam were accordingly as full of English Sugars & Coffee, coming across the Channel, daily & openly, as tho’ there was no war.  It is probably to this free intercourse, is owing the not issuing a decree similar to the last one by England long since.  To Neutrals she made a merit of this delay (tho’ it was thro’ them she carried this Commerce on.) when in fact there was no need of it ’till the Emperor’s return put a stop to the uninterrupted communication which prevailed.  Indulge the Dutch in their mercantile pursuits & they are easily governed.  Prevent them in this however, & they will speak friendly of the English, or of an expectation of a change of things, not that I could discover they possessed at present, Spirit enough to attempt a change, or even assist in a change, was it attempted, unless they were fully convinced of success, nor then ’till the point should be almost gained.
I met more troops here than in France.  In france my surprise was how very few I met, none but Conscripts & Invalids.  The Dutch troops are almost to a man officered by frenchmen.  There were a number of ships of war on the stocks with none to work at them.  They lay so for some Years, the Governmt. not having been able to raise money to go on with them.
England.  I landed in England as the news of the Chesapeake’s disasters arrived.  This caused a ferment which much surprized me.  War & war with all the world was almost the general cry in London.  This I found however not to be the cry throughout England.
There are many reasons why the Londoners wish for a war with America.  They are extremely jealous of the Commercial prosperity of America.  Their East India Company is jealous of it, & the West India merchants & planters (really in a state of ruin) think that if there were no Carriers of colonial produce but themselves, that they would again become what they once were.  The Shipowner has not sufficient employment for his Ships.  The planter for want of that certain market which he formerly calculated on, is unable to make good his payments to the London mercht. or Banker, to whom the Estate or plantation, with its produce, is generally mortgaged, & at times are for probably much more than its value.  Thus is there a general discontent which they have carried so far as to say that if indulgence to Neutrals is continued it will end in the ruin of the Country, for their West India trade being in a manner cut up, with it is destroyed a great proportion of their Nursery for seamen.  In this Spirit of hostility to Neutrals is worded the report of the Committee who were appointed to take into consideration the Commercl. State of the West India colonies, while I was in England, & which you no doubt have seen.  Indeed I considered it as solely aimed at America.  In Liverpool I found them divided, but the majority were for peace with America.  All the manufacturing towns had their meetings, & were for peace.  Some petitioned Government to that effect, & those who did not, gave such reasons for not doing it, as but too plainly proved their real Sentiments, & the distress they were threatened with.  Their reasons were, that as loyal subjects they would not make their situation known to the world.  A war with America would be very unpopular in England (London excepted, & the W. India interest bears great sway) & I have no doubt would cause mobs & commotions & bring general ruin with it, though they all appear strongly attached to their Constitution & Government.  The Officers of the Army & Navy also seem to wish for War, & it would appear as tho’ their influence & that of their friends was not triffling in the present Cabinet of England.
Ireland.  In this Country the people are more quiet than usual, but it would appear as if this quiet was a smothered discontent, & in a great measure arises from a consciousness of their incapacity to act, for the body of them, are by no means satisfied with the conduct of the English Government towards that Country.
The Catholics composing at least 3/ 4ths of the population feel sore.  A war with America would be very unpopular in that Country.
The Harvest in the North of Ireland & partially in the South, & throughout Scotland, is nearly destroyed, by continual rains & Latterly frost.  I travelled thro’ Ireland & left it in Novr. last.  I think their distress will be great.  The English however whom they were in the habit of largely supplying with Grain, will not want as much this Year from them as usual, the Crops being good & all housed throughout England when I left there, with the exception of course grain & potatoes, which have in some measure failed.
The foregoing observations are thrown together without attention to Style or system, & probably have no other merit than that of being made in person, & of that person’s good intentions towards the public weal.  If he should presume to offer any opinions, as deductions to them, one would be, tho’ a merchant, that this is the moment for America to establish her just pretensions on a solid basis, if she be but convinced that a peace between England & France does not soon take place.  I have the honor to be very respectfully Sir, Yr. Obt. Servt.

D: Sullivan

